DETAILED ACTION
Notice to Applicant
In response to the communication received on 08/31/2020, the following is a Non-Final Office Action for Application No. 16977014.     

Status of Claims
Claims 1-20 are pending.

Drawings
The applicant’s drawings submitted on 08/31/2020 are acceptable for examination purposes. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on:  16977014, filed 08/31/2020 is a national stage entry of PCT/JP2019/000395, International Filing Date: 01/09/2019 claims foreign priority to 2018-042566, filed 03/09/2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.       
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control unit in claim 1-20.  Further, the dependent claims have additional units that are generic placeholders which are not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
a control unit that determines a recommended action to be presented to a user being present in a predetermined place, the recommended action being determined on a basis of a first context of the user and a second context of an away user, the second context including information regarding a time at which the away user heading for the place is expected to arrive at the place. 
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The control unit is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic control unit limitation is no more than mere instructions to apply the exception using a generic computer component. Further, determines a recommended action to be presented to a user being present in a predetermined place by a control unit is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: control unit. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, determines a recommended action to be presented to a user being present in a predetermined place by a control unit is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at ¶0016 of Applicant’s specification which states “the agent control unit 101 includes, for example, a central processing unit (CPU) to control the individual units of the agent 10.”  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Per claim 18, the claim discloses a sensor limitation, however, the sensor device is capable of sensing yet is not actively sensing.  Since there are no 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (US 20190130364 A1) hereinafter referred to as Sun.

Sun teaches:
Claim 1. An information processing device comprising: 
a control unit that determines a recommended action to be presented to a user being present in a predetermined place, the recommended action being determined on a basis of a first context of the user and a second context of an away user, the second context including information regarding a time at which the away user heading for the place is expected to arrive at the place (¶0073 As part of this new event recommendation, the server suggests an appropriate venue suitable for this type of event and is close to all users. As each user decides to attend or pass the recommended event, the server stores the feedback and records his or her activity pattern to provide more targeted input to feature vector in the future. ¶0085 The server 500 provides intelligent notifications. The mobile device, incorporated with an intelligent notification engine (INE) provides notifications of each event intelligently to the user based on one or more contexts.... ¶0087 The INE can signal the user there is a notification by flashing the mobile device LED or displaying an icon in its status bar. If the user is about to arrive or already arrived at the event venue, the INE can check with the server 500 to see how many other event invitees have also arrived and notify the user accordingly. If the user is in a public space where the ambient sounds are too loud for the user to hear the default notification alert, the INE can automatically increase the alert volume, change to a more noticeable alert tone, and/or turn on the vibration. If the user is in the hot and humid environment where the user may not be in a mood or is unable to focus on consuming full text notification or not to consume notification at all, the INE can either reformat the notification into a briefer form (e.g., image only, bigger and concise texts) or queue up the notification until the user is in a more comfortable environment.).

Sun teaches:
Claim 2. The information processing device according to claim 1, wherein the control unit includes a context recognition unit that recognizes the first context and the second context (¶0085 The server 500 provides intelligent notifications. The mobile device, incorporated with an intelligent notification engine (INE) provides notifications of each event intelligently to the user based on one or more of the following contexts: 1) user context, such as the user state (e.g., driving, cycling, jogging, walking, exercising, standing, sleeping, and the like), the user location (e.g., home, office, restaurants, public space, and the like); 2) device context, such as the mobile device form factor (e.g., phone, watch, glasses, tablet, HMD, and the like) and how the user is using the mobile device (e.g., taking a call, using apps, idling, and the like); and 3) ambient context (e.g., sound, light, temperature, humidity, and the like) alternative embodiment is to have the INE be incorporated in the server 500, which also receives from the client one or more .

Sun teaches:
Claim 3. The information processing device according to claim 2, wherein the context recognition unit recognizes a third context that is different from the first context and from the second context, and the control unit determines the recommended action on a basis of the first context, the second context, and the third context (¶0085 The server 500 provides intelligent notifications. The mobile device, incorporated with an intelligent notification engine (INE) provides notifications of each event intelligently to the user based on one or more of the following contexts: 1) user context, such as the user state (e.g., driving, cycling, jogging, walking, exercising, standing, sleeping, and the like), the user location (e.g., home, office, restaurants, public space, and the like); 2) device context, such as the mobile device form factor (e.g., phone, watch, glasses, tablet, HMD, and the like) and how the user is using the mobile device (e.g., taking a call, using apps, idling, and the like); and 3) ambient context (e.g., sound, light, temperature, humidity, and the like) alternative embodiment is to have the INE be incorporated in the server 500, which also receives from the client one or more contexts, i.e., user context, device context, ambient context, and push notifications directly to the user with meta information specifying how these notifications should be formatted on the mobile device.).

Sun teaches:
Claim 4. The information processing device according to claim 1, wherein the first context includes presence of the user in the predetermined place (¶0055 The memory 230 and a persistent storage 235 are examples of storage devices 215, which represent any structure(s) capable of storing and facilitating retrieval of information (such as data, program code, and/or other suitable information on a temporary or permanent basis). …The users' location 243 includes the current location, past location history, and projected locations. The user availability 242 includes free and busy slots marked on a calendar.).

Sun teaches:
Claim 5. The information processing device according to claim 2, further comprising: a search unit that sets a search condition on a basis of a result of recognition by the context recognition unit, and retrieves the recommended action on a basis of the search condition from a storage unit that stores a plurality of action information pieces (¶0071 Users use the mobile application. Users then set their event interests. Users' approximate locations and near-term availabilities are synced to the server as they are using the mobile application. The server builds a feature vector for each user using location, availability, interests, and past in-app activity patterns. The server updates search indices with the feature vector.).

Sun teaches:
Claim 6. The information processing device according to claim 1, further comprising: an output unit that outputs the recommended action determined by the control unit (¶0078 The server 500 matches active users based on current location interests, availability, and past history. The server 500 partitions active users based on their geographic locations. The server 500 derives user interests based on past event participation history and user explicit specified interests. The server 500 derives user availability based on integration of other calendar services and user explicitly specified availability. The server 500 derives a current user location based on the default mobile device location service (e.g., GPS/WiFi/Cellular tower) and the user's in app activities (e.g. check-in).).

Sun teaches:
Claim 7. The information processing device according to claim 6, wherein the output unit outputs the recommended action in response to a predetermined trigger (¶0078 The server 500 matches active users based on current location interests, availability, and past history. The server 500 partitions active users based on their geographic locations. The server 500 derives user interests based on past event participation history and user explicit specified interests. The server 500 derives user availability based on integration of other calendar services and user explicitly specified availability. The server 500 derives a current user location based on the default mobile device location service (e.g., GPS/WiFi/Cellular tower) and the user's in app activities (e.g. check-in).).

Sun teaches:
Claim 8. The information processing device according to claim 7, wherein the predetermined trigger is any one of: a case where the away user is detected heading for the place; a case where the information processing device is activated; a case where a request for outputting the recommended action is made by the user; and a case where the presence of the user in the predetermined place is detected (¶0078 The server 500 matches active users based on current location interests, availability, and past history. The server 500 partitions active users based on their geographic locations. The server 500 derives user interests based on past event participation history and user explicit specified interests. The server 500 derives user availability based on integration of other calendar services and user explicitly specified availability. The server 500 derives a current user location based on the default mobile device location service (e.g., GPS/WiFi/Cellular tower) and the user's in app activities (e.g. check-in).).

Sun teaches:
Claim 9. The information processing device according to claim 1, wherein in a case where a plurality of the recommended actions is obtained, the control unit determines the recommended action to be presented to the user in accordance with priority (¶0074 During event creation process, if there are multiple events to recommend to users, the server applies machine learning/AI techniques to rank events based on their acceptance likelihood. Events with higher probability of acceptance will be pushed to users first; whereas events with lower probability of acceptance will be pushed to users later or not at all.).

Sun teaches:
Claim 10. The information processing device according to claim 5, wherein contents of the plurality of action information pieces stored in the storage unit are automatically updated (¶0081 The server 500 processes user data collection. The mobile device proactively pushes the updated data to the server when the change is significantly enough (e.g., exceeds a pre-determined threshold value). The server 500 periodically polls the mobile device and check if there is any data updates.).

Sun teaches:
Claim 11. The information processing device according to claim 10, wherein the contents of the plurality of action information pieces stored in the storage unit are automatically updated on a basis of information from an external apparatus (¶0081 The server 500 processes user data collection. The mobile device proactively pushes the updated data to the server when the change is significantly enough (e.g., exceeds a pre-determined threshold value). The server 500 periodically polls the mobile device and check if there is any data updates.).

Sun teaches:
Claim 12. The information processing device according to claim 10, wherein the contents of the plurality of action information pieces stored in the storage unit are automatically updated on a basis of an action performed in response to presentation of the recommended action (¶0081 The server 500 processes user data collection. The mobile device proactively pushes the updated data to the server when the change is significantly enough (e.g., exceeds a pre-determined threshold value). The server 500 periodically polls the mobile device and check if there is any data updates.).

Sun teaches:
Claim 13. The information processing device according to claim 5, wherein the storage unit stores the plurality of action information pieces in which chronological relationships among the action information pieces are set (¶0074 During event creation process, if there are multiple events to recommend to users, the server applies machine learning/AI techniques to rank events based on their acceptance likelihood. Events with higher probability of acceptance will be pushed to users first; whereas events with lower probability of acceptance will be pushed to users later or not at all.).

Sun teaches:
Claim 14. The information processing device according to claim 6, wherein the output unit includes a display unit that outputs the recommended action by displaying the recommended action (¶0087 The INE can signal the user there is a notification by flashing the mobile device LED or displaying an icon in its status bar. If the user is about to arrive or already arrived at the event venue, the INE can check with the server 500 to see how many other event invitees have also arrived and notify the user accordingly. If the user is in a public space where the ambient sounds are too loud for the user to hear the default notification alert, the INE can automatically increase the alert volume, change to a more noticeable alert tone, and/or turn on the vibration).

Sun teaches:
Claim 15. The information processing device according to claim 14, wherein the recommended action is displayed along with a timeline on the display unit (¶0055 The past activity information 244 includes characteristics and attributes of past accepted, rejected, or dismissed events, with detail such as event location, event type, event venue, event weather, time of the day, day of the week, list of invitees, list of attendees, list of friends that attended, and the like; event acceptance, rejection and dismiss rates, such as including the overall statistics as well as a breakdown according to each event characteristic and attribute; and event no show rates, such as including the overall statistics as well as a breakdown according to each event characteristic and attribute and also showing event or activities in lieu of initially accepted events.).

Sun teaches:
Claim 16. The information processing device according to claim 14, wherein the recommended action is displayed along with a reason for recommendation on the display unit (¶0097 The recommendation engine 650 includes an event feature extractor 651, a user profile & pattern extractor 652, pattern matching 653, profile matching 654 (exact profile matching 654a and approximate profile matching 654b), future estimation 655, personalized ranking 656, reason generation 657, recommendation generation 658, recommendations now/future 659, and recommendation nearby 660.).

Sun teaches:
Claim 17. The information processing device according to claim 14, wherein a plurality of the recommended actions is displayed on the display unit (¶0087 The INE can signal the user there is a notification by flashing the mobile device LED or displaying an icon in its status bar. If the user is about to arrive or already arrived at the event venue, the INE can check with the server 500 to see how many other event invitees have also arrived and notify the user accordingly. If the user is in a public space where the ambient sounds are too loud for the user to hear the default notification alert, the INE can automatically increase the alert volume, change to a more noticeable alert tone, and/or turn on the vibration.).


Claim 18. The information processing device according to claim 1, wherein the predetermined place is a range that a predetermined sensor device is capable of sensing (¶0102 The ambient context 730 includes sounds 732, light 734, temperature 736, and humidity 738. The sounds 732 can be captured by a microphone on the electronic device, the light 734 can be capture using an optical sensor in the electronic device.).

As per claims 19 and 20, the method and program tracks the device of claims 1 and 1, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1 and 1 are applied to claims 19 and 20, respectively.  Sun discloses that the embodiment may be found as a program (Fig. 1 and ¶0009).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 5712723955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/KURTIS GILLS/Primary Examiner, Art Unit 3623